    Case 5:19-cv-00219-C Document 19 Filed 06/22/20                            Page 1 of 2 PageID 83



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTR]CT OF TEXAS
                                      LUBBOCK DIVISION

 BENNIE L. COLLINS,                                       $
 Institutional ID No. l3 I 6764                           $
                                                          $
                                           Plaintiff,     $
                                                          $
                                                          $    CIVIL ACTION NO. 5:19-CV-00219-C
                                                         $
 TEXAS DEPARTMENT OF FAMILY                              $
 AND PROTECTIVE SERVICES, eral.,                         $
                                                         $
                                        Defendant.       $


                  ORDER ACCEPTING REPORT AND R.E,COMMENDATION
                     OF THE UNITED STATES MAGISTRATE.ruDGE

          Plaintiff   proceeding pro se and in forma pauperis, filed a        civil rights complaint on

October 5,2019. This case was transferred to the docket ofthe United States Magistrate Judge

for screening under 28 U.S.C. $$        l9l5   and   l9l5A.   The United States Magistrate Judge entered

a Report and Recommendation on           April 22,2020, recommending that the complaint              be

dismissed with prejudice as frivolous and for failure to state a claim. Plaintiff did not file any

objection and the time to do so has passed.l

          The undersigned Senior United States District Judge has reviewed the Report and

Recommendation for clear error and finds none. IT IS THEREFOR-E ORDERED that the

findings, conclusions and recommendation of the United States Magistrate Judge are ADOPTED

as the   findings and conclusions ofthis Court. For the reasons stated therein, PlaintifPs

complaint is DISMISSED with prejudice as flivolous and for failure to state a claim.




I After the Report and Recommendation was entered, the only pleading filed by Plaintiffwas a letter to the Clerk on
May 1,2020, asking permission to amend the reliefrequested to seek damages in the amount of"$3.5 million" &om
all Defendants.
    Case 5:19-cv-00219-C Document 19 Filed 06/22/20                    Page 2 of 2 PageID 84



        This dismissal shall count as a qualifring dismissal (strike) under 28 U.S.C.

$ 1915(e)(2)(B) and 1915A(bXl),and,Adepegbav. Hammons,103 F.3d 383 (sth Cir. 1996).

        Plaintiffis advised that if he appeals this Order, he will be required to pay the appeal fee

of $505.00, or he must submit an application to proceed in.forma pauperis at the same time he

files his notice of appeal.

        Any pending motions are DENIED.

        Judgment shall be entered accordingly.

        SO ORDERED.

        DatedJrrrre   )Z2o2o.
                                                       ,|

                                                                tj
                                                            C        GS
                                                   orU          States Di



                                                                            I




                                                   2
